DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicants' s Amendment/Remark filed on March 02, 2022.  Claims 1, 4 have been amended.  Claims 2-3 canceled; claims 5-18 have been added.

Response to Arguments
Applicant's arguments filed March 02, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument: Applicant argument on page 11 of the Remark basically the bucket height and the ground surface of the MORIMOTO is not the same as the bucket height and the ground surface of the claim invention and MORIMOTO does not display the output image.
Examiner’s response:  Examiner respectfully disagrees with the argument because the MORIMOTO fairly discloses the claim invention (original) because the Applicant does not particular define the bucket height and ground surface in detail.  However, Examiner finds the new reference of JOHNSON that combine with the MORIMOTO reference now fairly discloses the amended claim invention.  Therefore, the argument does not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON).
 Regarding claim 1. (Currently Amended) MORIMOTO discloses a bucket height notification device, comprising: 
a controller including a processor and a storage (MORIMOTO, [0025] The controller 30 functions as a main control unit that performs drive control of the excavator. In the present embodiment, the controller 30 is constituted by an arithmetic processing unit including a CPU and an internal memory. Various functions of the controller 30 are implemented by the CPU executing programs stored in the internal memory.), the controller being programmed to acquire a captured image from an imaging device, the captured image including a work object and a front side of a work vehicle that is configured to be operated remotely (MORIMOTO, see FIG. 1,  at least par. [0085] The captured image display section 420 displays an image captured by the imaging apparatus 80. In the example shown in FIG. 8, an image captured by a rear camera 80B is displayed in the captured image display section 420. A captured image captured by a left camera 80L or a right camera 80R may be displayed in the captured image display section 420. Furthermore, in the captured image display section 420, images captured by a plurality of cameras among the left camera 80L, the right camera 80R, and the rear camera 80B may be displayed so as to be aligned. Furthermore, in the captured image display section 420, an overhead image, etc., obtained by combining captured images captured by the left camera 80L, the right camera 80R, and the rear camera 80B, respectively, may be displayed); these cameras locate in the cabin 10 (see par. [0089]).
specify a bucket height from a ground surface of the work object to a bucket of work equipment (MORIMOTO, see at least pars. [0052], [0094], “the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor S4… the height from the target surface to the tip of the bucket 6 (the distance in the vertical direction between the tip of the bucket 6 and the target surface; 0.23 m in the example shown in n 8) is displayed together with an icon indicating the positional relationship with the target surface.”) included in the work vehicle related to remote operation (see at least par. [0026], “The machine guidance device 50 guides the operation of the excavator. In the present embodiment, for example, the machine guidance device 50 visually and audibly reports, to the operator, the distance in the vertical direction between the surface of the target landform set by the operator and the tip (toe) position of the bucket 6. Accordingly, the machine guidance device 50 guides the operation of the excavator by the operator”).  Examiner notes the operator sits at the cabin 10 to remote operate the bucket 6. 
    PNG
    media_image1.png
    540
    889
    media_image1.png
    Greyscale

notify of the bucket height (MORIMOTO, see at least par. [0060], Note that it may be reported, on the display screen, that the toe of the bucket 6 has exceeded the excavation standard line RTL (screen display guidance). For example, on the display screen for guidance, the excavation standard line RTL may be displayed in addition to the excavation target line TL. Furthermore, when the toe of the bucket 6 exceeds the excavation standard line RTL, the excavation standard line RTL may change in color or may blink, to draw the attention of the operator. Furthermore, the screen display guidance and the voice sound guidance may be performed simultaneously”).
provide notification of the bucket height by generating a display image and (MORIMOTO, see at least par. [0052] As described above, the guidance data output unit 506 extracts the data of the target height of the bucket 6, from the guidance data stored in advance in a storage device of the machine guidance device 50, and outputs the extracted data to the comparing unit 504. At this time, the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor S4.) outputting the display image to a first display device (MORIMOTO, see at least par. [0029] The display device D3 outputs various kinds of image information in response to a command from the machine guidance device 50. In the present embodiment, an in-vehicle liquid crystal display, which is directly connected to the machine guidance device 50, is used as the display device D3.),  disposed in a remote operation room (MORIMOTO, see FIG. 1 and at least par. [0024] In the cabin 10, an input device D1, a voice sound output device D2, a display device D3, a storage device D4, a gate lock lever D5, a controller 30, and a machine guidance device 50 are installed.  Cabin 10 is remote room from the bucket)
MORIMOTO discloses claim 1 but not explicitly disclose the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height.  However, JOHNSON discloses:
the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height (JOHNSON, see FIG. 7 and at least [0061] In the side view 54b, the information that indicates the positional relation between the target surface 70 and the bucket 8 includes distance information 87a and angle information 87b. The distance information 87a indicates a shortest distance between the excavation edge portion P3 of the bucket 8 and the target surface 70, that is, a distance between a tip of the bucket 8 in a perpendicular line direction of the target surface 70 and the target surface 70. Also, the angle information 87b is information that indicates an angle between the target surface 70 and the bucket 8. To be specific, the angle information 87b displayed on the side view 54b is an angle between a base surface of the bucket 8 and the line 79 that indicates a cross section of a target surface).

    PNG
    media_image2.png
    860
    631
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO, claim invention, to have the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height as taught by JOHNSON, in order to provide a working vehicle wherein an operator sits in an operator seat in an operation room to see an image of the forward side portion of a bucket of working vehicle and visually observe working area in order to make the construction’s job easier and prevent the accident that may happen around working area.

Regarding claim 4. (Currently Amended) A bucket height notification method of claim 4 is processed by the bucket height notification device of claim 1, therefore it is rejected for the same rationale of claim 1.

Regarding claim 5. (New) MORIMOTO in view of JOHNSON discloses the bucket height notification device according to claim 1, wherein the bucket height is from the bucket to a ground contact surface of the work vehicle, the ground contact surface being included in the ground surface (MORIMOTO, see at least par. [0055] The excavation standard surface in rough drilling is the surface indicated by the excavation standard line RTL on the display screen shown in FIG. 4. The excavation standard line RTL is set between a ground line GL indicating the ground surface of the place to be excavated and the excavation target line TL indicating the excavation target surface. The excavation target line TL is set as the topography data of the target landform surface corresponding to the respective coordinates relating to the latitude, the longitude, and the altitude of the construction surface. That is, the excavation standard surface indicated by the excavation standard line RTL is set to a position shallower than the excavation target surface indicated by the excavation target line TL. In this way, the coordinates of the excavation standard line RTL are also set based on the excavation target line TL.).

Regarding claim 6. (New)  MORIMOTO in view of JOHNSON discloses the bucket height notification device according to claim 1, wherein the bucket height is from the bucket to a ground surface directly below the bucket, the ground surface directly below the bucket being included in the ground surface (MORIMOTO, [0048] The height calculating unit 503 calculates the height of the tip (toe) of the bucket 6 from the angles of the boom 4, the arm 5, and the bucket 6 calculated from the detection signals of the sensors S1 to S4. Here, since the excavation is performed by the tip of the bucket 6, the tip (toe) of the bucket 6 corresponds to the work region of the end attachment. For example, when performing work of trimming earth and sand with the back surface of the bucket 6, the back surface of the bucket 6 corresponds to the work region of the end attachment. Furthermore, when a breaker is used as an end attachment other than the bucket 6, the tip of the breaker corresponds to the work region of the end attachment.).


Regarding claim 11. (New)  MORIMOTO discloses a remote operation room comprising: 
a controller including a processor and a storage (MORIMOTO, see at least par. [0024] In the cabin 10, an input device D1, a voice sound output device D2, a display device D3, a storage device D4, a gate lock lever D5, a controller 30, and a machine guidance device 50 are installed.); 
an operator's seat (MORIMOTO, see at least par. [0031] The gate lock lever D5 is a mechanism for preventing the excavator from being erroneously operated. In the present embodiment, the gate lock lever D5 is disposed between the door of the cabin 10 and the driver's seat.; and 
a first display device disposed in front of the operator's seat, the first display device including at least one display (MORIMOTO, see FIG. 3 and at least par. [0046], the display device D3 to issue a report.) , the controller being programmed to acquire a captured image from an imaging device, the captured image including a work object (MORIMOTO, see at least par. [0085] The captured image display section 420 displays an image captured by the imaging apparatus 80. In the example shown in FIG. 8, an image captured by a rear camera 80B is displayed in the captured image display section 420. A captured image captured by a left camera 80L or a right camera 80R may be displayed in the captured image display section 420. Furthermore, in the captured image display section 420, images captured by a plurality of cameras among the left camera 80L, the right camera 80R, and the rear camera 80B may be displayed so as to be aligned. Furthermore, in the captured image display section 420, an overhead image, etc., obtained by combining captured images captured by the left camera 80L, the right camera 80R, and the rear camera 80B, respectively, may be displayed) and 
a front side of a work vehicle that is configured to be operated remotely, specify a bucket height from a ground surface of the work object to a bucket of work equipment (MORIMOTO, see at least pars. [0052], [0094], “the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor S4… the height from the target surface to the tip of the bucket 6 (the distance in the vertical direction between the tip of the bucket 6 and the target surface; 0.23 m in the example shown in n 8) is displayed together with an icon indicating the positional relationship with the target surface.”) included in the work vehicle related to remote operation (see at least par. [0026], “The machine guidance device 50 guides the operation of the excavator. In the present embodiment, for example, the machine guidance device 50 visually and audibly reports, to the operator, the distance in the vertical direction between the surface of the target landform set by the operator and the tip (toe) position of the bucket 6. Accordingly, the machine guidance device 50 guides the operation of the excavator by the operator”).  Examiner notes the operator sits at the cabin 10 to remote operate the bucket 6.; and 
provide notification of the bucket height to an operator (MORIMOTO, see at least par. [0052] As described above, the guidance data output unit 506 extracts the data of the target height of the bucket 6, from the guidance data stored in advance in a storage device of the machine guidance device 50, and outputs the extracted data to the comparing unit 504. At this time, the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor S4.) by generating a display image to be displayed on the first display device (MORIMOTO, see at least par. [0029] The display device D3 outputs various kinds of image information in response to a command from the machine guidance device 50. In the present embodiment, an in-vehicle liquid crystal display, which is directly connected to the machine guidance device 50, is used as the display device D3.), 
MORIMOTA disclose claim 11, but does not explicitly discloses the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height.  However, JOHNSON discloses:
the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height (see at least FIG. 7, and par.  [0061] In the side view 54b, the information that indicates the positional relation between the target surface 70 and the bucket 8 includes distance information 87a and angle information 87b. The distance information 87a indicates a shortest distance between the excavation edge portion P3 of the bucket 8 and the target surface 70, that is, a distance between a tip of the bucket 8 in a perpendicular line direction of the target surface 70 and the target surface 70. Also, the angle information 87b is information that indicates an angle between the target surface 70 and the bucket 8. To be specific, the angle information 87b displayed on the side view 54b is an angle between a base surface of the bucket 8 and the line 79 that indicates a cross section of a target surface.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO, claim invention, to have the display image depicting a bucket height image arranged on the captured image and the bucket height image indicating the bucket height as taught by JOHNSON, in order to provide a working vehicle wherein an operator sits in an operator seat in an operation room to see an image of the forward side portion of a bucket of working vehicle and visually observe working area in order to make the construction’s job easier and prevent the accident that may happen around working area.

Regarding claim 12.  MORIMOTO in view of JOHNSON discloses the remote operation room according to claim 11, wherein the at least one display includes: a central display; a left display provided on a left side of the central display; a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display, and the controller is programmed to display the bucket height image on the right display (JOHNSON, see at least par. [0052] The rough excavation screen 53 illustrated in FIG. 6 is displayed on a screen 42P of the display unit 42. The rough excavation screen 53 includes a top view 53a that indicates the design topography of a work area and a current position of the excavator 100 and a side view 53b that indicates the positional relation between the target surface 70 and the excavator 100. The top view 53a of the rough excavation screen 53 expresses the design topography in a top view with a plurality of triangle polygons. To be more specific, the top view 53a expresses the design topography on a swing plane on which the excavator 100 swings as a plane of projection. Therefore, the top view 53a is a bird's-eye view as viewed from directly above the excavator 100, and when the excavator 100 is inclined, the design surface is inclined as well.).

Regarding claim 18. MORIMOTO in view of JOHNSON  discloses the remote operation room according to claim 11, further comprising an operation device arranged to be operated by the operator from the operator's seat, the operation device being configured to output an operation signal for operating the work vehicle, the controller being programmed to receive the operation signal and transmit the operation signal to the work vehicle (MORIMOTO, see at least par. [0028] The voice sound output device D2 outputs various kinds of voice sound information in response to a voice sound output command from the machine guidance device 50. In the present embodiment, an in-vehicle speaker, which is directly connected to the machine guidance device 50, is used as the voice sound output device D2. Note that a reporting device such as a buzzer may be used as the voice sound output device D2.).
Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON) as applied claim 1 above, and further in view of IZUMIKAWA (US 20190218744 A1).
Regarding claim 7. (New) MORIMOTO in view of JOHNSON discloses the bucket height notification device according to claim 1, but does not explicitly disclose wherein the bucket height image includes a gauge having a scale representing a height and an indicator disposed on the gauge and representing a teeth height of the bucket.  However, IZUMIKAWA discloses wherein the bucket height image includes a gauge having a scale representing a height and an indicator disposed on the gauge and representing a teeth height of the bucket (IZUMIKAWA, see FIG. 8 and at least par. [0106] The work guidance display part 430 displays guidance information for various kinds of work. In the illustration of FIG. 8, the work guidance display part 430 includes a position indicator image 431, a first target work surface display image 432, a second target work surface display image 433, and a numerical value information image 434, which display tooth tip guidance information that is an example of working part guidance information. The position indicator image 431 is a bar gauge of vertically arranged segments, and shows the size of a distance from the working part of the attachment (for example, the end of the bucket 6) to a target work surface. Specifically, in accordance with the distance from the end of the bucket 6 to the target work surface, a bucket position indicator segment 431a, which is one of the seven segments, is displayed in a color different from those of the other segments. In the illustration of FIG. 8, the third segment from the top is displayed in a color different from those of the other segments as the bucket position indicator segment 431a. The position indicator image 431 may be composed of a larger number of segments to make it possible to more accurately display the distance from the end of the bucket 6 to the target work surface.).  

    PNG
    media_image3.png
    539
    845
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO, claim invention, to have wherein the bucket height image includes a gauge having a scale representing a height and an indicator disposed on the gauge and representing a teeth height of the bucket, as taught by (IZUMIKAWA, in order to provide the shovel machine that guide and automatically assist an operator to properly perform slope excavation work.

Regarding claim 14.  MORIMOTO in view of JOHNSON  discloses the remote operation room according to claim 11, but does not explicitly discloses wherein the controller is programmed to generate the bucket height image as a teeth height image indicating a height of teeth of the bucket from the ground surface.  However, IZUMIKAWA wherein the controller is programmed to generate the bucket height image as a teeth height image indicating a height of teeth of the bucket from the ground surface (IZUMIKAWA, see at least par. [0113] The numerical value information image 434 displays various kinds of numerical values as measurement information or the tooth tip guidance information. Various kinds of information indicate, for example, the positional relationship between the end of the bucket 6 and the target work surface. In the illustration of FIG. 8, in the numerical value information image 434, the height of the end of the bucket 6 from the target work surface (the vertical distance between the end of the bucket 6 and the target work surface, which is 1.00 m in the illustration of FIG. 8) is displayed. Furthermore, in the numerical value information image 434, the distance from the turning axis to the end of the bucket 6 (3.50 m in the illustration of FIG. 8) is displayed. Other numerical value information such as the turning angle of the upper turning body 3 relative to a reference direction may also be displayed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO, claim invention, to have wherein the controller is programmed to generate the bucket height image as a teeth height image indicating a height of teeth of the bucket from the ground surface, as taught by (IZUMIKAWA, in order to provide the shovel machine that guide and automatically assist an operator to properly perform slope excavation work.



Regarding claim 15. MORIMOTO in view of JOHNSON discloses the remote operation room according to claim 14, but does not explicitly discloses wherein the teeth height image includes a scale representing height and an indicator positioned with respect to the scale so as to indicate the height of the teeth.  wherein the teeth height image includes a scale representing height and an indicator positioned with respect to the scale so as to indicate the height of the teeth (IZMIKAWA, see FIG. 8, at least par. [0108], Specifically, in accordance with the distance from the end of the bucket 6 to the target work surface, a bucket position indicator segment 431a, which is one of the seven segments, is displayed in a color different from those of the other segments. In the illustration of FIG. 8, the third segment from the top is displayed in a color different from those of the other segments as the bucket position indicator segment 431a. The position indicator image 431 may be composed of a larger number of segments to make it possible to more accurately display the distance from the end of the bucket 6 to the target work surface.).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON) as applied claim 1 above and further in view of FISHER (US 20150300830 A1)
Regarding claim 8. (New) MORIMOTO in view of JOHNSON discloses the bucket height notification device according to claim 1, wherein the controller is programmed to generate vehicle body information, but does not explicitly discloses wherein the controller is programmed to generate vehicle body information including a remaining amount of fuel and cause the vehicle body information to be displayed on a second display device disposed in the remote operation room.  However, FISHER discloses:
wherein the controller is programmed to generate vehicle body information including a remaining amount of fuel and cause the vehicle body information to be displayed on a second display device disposed in the remote operation room  (FISHER, see at least par. [0076] FIG. 5 illustrates an example display unit 500. The display unit 500 includes a first display 510 for displaying powered vehicle operation, a second display 520 for displaying fuel car information, smart buttons 522 for toggling between screens shown on a display (e.g., the second display 520), and alerts 530 (e.g., lights) for providing alarms or other alerts corresponding to information obtained, for example, directly from the fuel car 190 and/or determined by the powered vehicle (e.g., the analysis unit 134 of the fuel car information unit 130) at least partially based upon information received from the fuel car 190.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO in view of JOHNSON claim invention, to have wherein the controller is programmed to generate vehicle body information including a remaining amount of fuel and cause the vehicle body information to be displayed on a second display device disposed in the remote operation room, as taught by FISHER, in order to provide the system and method for vehicle operation that gives more information, especially fuel to help the operator monitors the fuel during performance and make their job more effectively and easily.
Regarding claim 16. .  MORIMOTO in view of JOHNSON  and further in view of IZUMIKAWA discloses the remote operation room according to claim, but does not explicitly disclose further comprising a second display device different from the first display device, the controller being programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on the second display device.  However, FISHER discloses:
further comprising a second display device different from the first display device, the controller being programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on the second display device (FISHER, see at least par. [0077] For example, the first display 510 may display vehicle or consist speed, throttle levels, or the like describing current operation and/or anticipated future operation. The second display 520 may display information, such as fuel car information and/or powered vehicle information and/or consist information, on one or more screens that an operator may toggle through. For example, the second display 520 in the illustrated example displays fuel car information including pressure, temperature, fuel level, and statistical information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO in view of JOHNSON claim invention, to have further comprising a second display device different from the first display device, the controller being programmed to generate vehicle body information including a remaining amount of fuel and display the vehicle body information on the second display device as taught by FISHER, in order to provide the system and method for vehicle operation that gives more information, especially fuel to help the operator monitors the fuel during performance and make their job more effectively and easily.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON) as applied claim 1 above, and further in view of Dorich (US 20110069080 A1).
Regarding claim 9. (New)  MORIMOTO in view of JOHNSON discloses the bucket height notification device according to claim 1, wherein the first display device is disposed in front of an operator's seat, and the controller is programmed to display the bucket height image on the right display, but does not explicitly disclose the first display device includes: a central display; a left display provided on a left side of the central display; a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display.  However, Dobrich discloses:
the first display device includes: a central display; a left display provided on a left side of the central display; a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display (Dorich, see FIG. 3b and at least par. [0041], Referring to FIG. 3B there is shown such an LCD display being shown as viewed at the perpendicular in central image 350, and at high non-perpendicular viewing angles from above the perpendicular in upper image 352, from below the perpendicular in lower image 358, to the left of the perpendicular in left image 354, and to the right of the perpendicular in right image 356).

    PNG
    media_image4.png
    453
    372
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO, claim invention, to have the first display device includes: a central display; a left display provided on a left side of the central display; a right display provided on a right side of the central display; an upper display provided on an upper side of the central display; and a lower display provided on a lower side of the central display, as taught by Dorich, in order to provide a means of limiting the viewing angle of the display device and to reduce the potential for information displayed on only display that helps the operator perform his job safely.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON) as applied claim 5 above, in view of IZUMIKAWA (US 20190218744 A1), in view of FISHER (US 20150300830 A1) and further in view of Dorich (US 20110069080 A1).
Regarding claim 10. (New) The bucket height notification device according to claim 5, that is rejected for the same rationale of combination of claims 7, 8 and 9.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON) as applied claim 12 above and further in view of YAMAMOTO (US 20200089461 A1) 
Regarding claim 13.  MORIMOTO in view of JOHNSON discloses the remote operation room according to claim 12, but does not explicitly discloses wherein the controller is programmed to cut out sections of the captured image to obtain a central image, a left image, a right image an upper image, and a lower image and display each of the sections on the center display, the left display, the right display, the upper display, and the lower display, respectively.  However, YAMAMOTO discloses:
wherein the controller is programmed to cut out sections of the captured image to obtain a central image, a left image, a right image an upper image, and a lower image and display each of the sections on the center display, the left display, the right display, the upper display, and the lower display, respectively (see par. [0057] At this time, each of the image display devices 10 enlarges part of an image of content. When an image of content is divided in three rows by three columns, for example, the image display device 10-1 enlarges and displays an upper-left image region on the entire screen thereof. Similarly, the image display device 10-2 enlarges and displays an upper-center image region, which is produced by dividing an image of content in three rows by three columns, on the entire screen thereof. Accordingly, the multi-screen display system 1b is able to enlarge and display an image of content on the entire screen such that the image display devices 10 enlarge and display different regions in an image of content.).



    PNG
    media_image5.png
    490
    560
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO, claim invention, to have wherein the controller is programmed to cut out sections of the captured image to obtain a central image, a left image, a right image an upper image, and a lower image and display each of the sections on the center display, the left display, the right display, the upper display, and the lower display, respectively, as taught by YAMAMOTO, in order to provide a multi-screen display system, an image display device, an image display method, and an image display program, which can reproduce content by establishing synchronization among a plurality of image display devices included in the multi-screen display system.
 
However, for the average user sitting holding their mobile device the question is just how much benefit are such wide viewing angles when they compromise the security and confidentiality of information displayed upon them).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (MORIMOTO (US 20180002899 A1) in view of JOHNSON et al. (US 20140100744 A1, hereinafter JOHNSON), further in view of FISHER (US 20150300830 A1) as applied claim 16 above, and further in view of Chang (US 20160140929 A1).
Regarding claim 17.  MORIMOTO in view of JOHNSON and further in view of FISHER discloses the remote operation room according to claim 16, but does not explicitly discloses wherein the second display device of the operator's seat but does not explicitly disclose wherein the second display device is disposed diagonally forward of the operator's seat.  However, Chang discloses 
wherein the second display device is disposed diagonally forward of the operator's seat (Chang, see at least claim 5, first display unit and the second display unit are disposed along a diagonal line, a horizontal line or a vertical line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO in view of JOHNSON claim invention, to have wherein the second display device is disposed diagonally forward of the operator's seat, as taught by Chang in order to provide a display method, a display device and a computer system which can effectively control different display units at different locations and different periods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                             
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612